 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

10          S&W FOREST PRODUCTS LTD,                         CASE NO. C19-202 MJP

11                                 Plaintiff,                MINUTE ORDER

12                  v.

13          CEDAR SHAKE & SHINGLE
            BUREAU, et al.,
14
                                   Defendants.
15

16
            The following minute order is made by the direction of the court, the Honorable Marsha
17
     J. Pechman, United States District Judge:
18
            A telephone conference was held on June 6, 2019, with representatives for all parties
19
     present. At the conclusion of the conference, the Court issued the following orders:
20
            1. Plaintiff is permitted to determine whom it wishes to call as witnesses.
21
            2. Defendant CS&SB is to assist in the production of witnesses (specifically, the
22
                inspectors still employed by Intertek) at the hearing.
23

24


     MINUTE ORDER - 1
 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Filed June 6, 2019.

 3
                                                   William M. McCool
 4                                                 Clerk of Court

 5                                                  s/Paula McNabb
                                                    Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     MINUTE ORDER - 2
